Ingraham, J.,
(concurring.) The fraudulent disposition of property must appear from the affidavits upon which the attachment was granted, and we cannot consider on the appeal from this order the proceedings to dissolve the corporation commenced after the attachment was granted. The fact that the defendant had sold its property to Bates, for the purpose of raising money, did not, of itself, justify an inference of fraudulent intent. There is nothing to show what was paid by Bates for the property, or that the amount paid by him was not properly applied by the defendants. I concur, therefore, in reversing the order and vacating the attachment.
Van Brunt, P. J., concurs in result.